FILED )H
                                                                                                      The Court of %pea)s
                                                                                                            Sixth District

                                ^^rl^JU
                                 Sixth District
                                                No, 06-15-00178-CR                                         DEC 2 fi 2015
          LOUANNE LARSON              ^ ?fl m                  §           IN THE COURT OF APPE^S^^ ^^
                      MDvant__         _                   ^                                        DebraK.^utMy^G^k
          VS.                 .-'f'^^r^iP'J^P^lf1
                              Dsbra Autrey, Clerk " §                      SIXTH APPELLATE DISTRICT
          STATE OF TEXAS                                       §           TEXARKANA, TEXAS
                  APPELLEE
                                                               §
                       FIRST MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF


          TO    THE   HONORABLE        COURT       OF    APPEALS     JUDGES:


                 COMES        NOW,      Louanne          Larson,          appellant,           pro      se,       and

          respectfully          moves        the    Court      to    extend       the    time        for     filing

          AppellantTs Brief,               and,     in accordance with T.R.A.P.                      73,    submits

          the following:

                 1. Trial Court Case Number:                       10,846

                2.    Style of Case:           State of Texas             VS.    Louanne Larson

                3.     Trial     Court:           115th    District         Court       of    Marion        County,

         Texas


                4.    Offense:        Capital       Murder

                5.    Punishment        Assessed:         Life      confinement         in     TDCJ    to      serve


         35 calendar years before parole eligibility

                B.    Length of Extension Sought:                     14 Days

                7.     Facts Relied Upon to Reasonably Explain the Need for                                         an

         Extension:       On December              14,    2015      response was received From the

         Court of Appeals District Clerk stating that the                                      Trial        Court 's

         Reporter's       Record        Statements           of Facts       had   not        been   received        at

         yourr        Honorable Court.             The Motion For           Forensic          Trace        Evidence

         Search         and      DNA    Testing          relies      on    the    statements           of      facts

         volumes and page numbers                       therein     to verify and prove the truth

         and     accuracy        of    the    matter,        without        which,       the Court           cannot




Z?jul^ bfffgf
                determine the          facts.     Secondly,          I    was informed the appellant's

                brief was due on or before December 09,                           2015.      I did not receive

                the     letter       until    December    14,      2015 at       the     Mountain         View       Unit

                Mailroom,        5    days    after    the     due       date.    I was not aware that an

                appellant's brief was required,                      as    I    relied       on   Texas        Code of

                Criminal       Procedure        Article       64   and     submitted          the    Motion           and


                Accompanying Affidavit that contain the volume and page numbers

                to     prove     facts,       state    and      federal         case     laws     supporting           my

                argument,       exhibits,      and documentation                supporting          the       need    for

                the Motion to granted and the trace evidence search and testing

                done.     I    did not intentionally or neglectfully fail to file the

                appellant's brief,            I wasn't        aware       it    was     required.         I    beg the

                Court     to   grant      the extension,           or in the alternative,                     consider

                the Motion and          Affidavit        as    appellant's             brief.     I throw myself

                on the mercy          of the Honorable Court.

                       WHEREFORE,       PREMISES       CONSIDERED,             Movant        prays        that       this

                Court    will        extend    the    time    within           which    to    File Appellant Ts

                Brief for      14 days,       or whichever time the Court finds reasonable

                and acceptable.

                                                                     Respectfully submitted,



                                                                     Louanne Larson TDCJ 6649981, Pro se
                                                                     Mountain View Unit
                                                                     2305 Ransom Road
                                                                     Gatesville, Texas 75528

                                                     UNSWORN DECLARATION


                         I,     Louanne        Larson,        TDCJ        No.     649981,           being        presently

                     incarcerated       in    Texas    Department          of     Criminal Justice,                  Mountain

                   View Unit,        2305     Ransom    Road,       Gatesville,          Coryell County, Texas,




(X^fc-^-*— 6                 verify     and    declare      under    penalty of perjury            that    the        foregoing

                 statements are        true and correct to             the best    of my      knowledge.

                      Executed      on this      14th day      of December,       2015.

                                                                  Respectfully submitted,


                                                                 Xouanne Larson TDCJ eB49981, Pro se
                                                                  Mountain View Unit
                                                                  2305 Ransom Road
                                                                  Gatesville, Texas 76528

                                                CERTIFICATE OF SERVICE


                      I,   Louanne Larson,         do hereby certify            that   a   true and correct

                 copy of the above          and foregoing         Motion Requesting Designation of

                 Trial     Statements      of   Facts    and   Other   Documents       has    been    forwarded


                 by   United      States    Mail,       postage    prepaid,       first      class,        to    the

                 District Attorney for Marion                  County,    Texas,       102    W.   Austin St.,

                 Courthouse,       Jefferson,       Texas,       75657,    on    this the          14th    day    of

                 December,     2015.

                                                                  Respectfully submitted,



                                                                  Louanne Larson, TDCJ eB49981, Pro se
                                                                  Mountain View Unit
                                                                  2305 Ransom Road
                                                                  Gatesville, Texas 76528




X^C~- £  9 & i
                                                   Cause No.        10,846


           THE STATE OF TEXAS                                  §             IN THE DISTRICT COURT

           VS.                                                 §             IN AND FOR

           LOUANNE LARSON                                      §             MARION COUNTY, TEXAS

                                                               §

                                             MOTION REQUESTING DESIGNATION
                                   OF TRIAL STATEMENTS OF FACTS ON RECORD AND
                                                OTHER LISTED DOCUMENTS


           TO THE HONORABLE JUDGE OF SAID COURT,

                 COMES      NOW,   Louanne    Larson,    Movant      in the    above styled    and numbered

           cause,      pro se, and requests that the Clerk of the Honorable Court make                        and

           prepare, as part of the record in the Appeal of this cause true and correct

           copies for the inclusion of the following matters;

                 1. All the Reporter's Record             including all        Statements of Facts of the

           entire trial of the above styled and numbered cause.

                 2.    Copies of all Opinions, Orders, Rulings, and Letters                   of   the    record

           on file in this cause.


                 WHEREFORE, PREMISES          CONSIDERED,      the Movant respectfully prays that the

           Honorable Judge will grant and Order the Clerk                     of this     Court to    make and

           prepare,        as a part of the Appeal of cause number 10,846, the second trial,

           and matter of record of the Second                 DNA   Motion    and   send the stated records


           to    the Sixth Court of Appels Clerk Debra K. Autry, to be presented                          to the

           Court      of   Appeals    Judges    for     use   in    the determination      of the     facts    in

           movant's        DNA Motion   and Affidavit         appeal for the        Sixth Court      of   Appeal

           Cause No.       6-15-00178-CR.


                                                                       Respectfully submitted,




                                                                       Pro se, Mountain View Unit
                                                                       2305 Ransom Rd.

                                                                       Gatesville, Texas 76528




Z-.Oi^^QtfifS)
                               UNSWORN DECLARATION


     I,     Louanne       Larson,       TDCJ      No.      649981,       being       presently

incarcerated      in     Texas    Department         of   Criminal Justice,           Mountain

View Unit, 2305        Ransom      Road,      Gatesville,       Coryell County, Texas,

verify    and    declare      under penalty of perjury               that    the     foregoing

statements are true and correct to the best of my knowledge.

     Executed on this          14th day of December,            2015.

                                                Respectfully submitted.


                                                .ouanne Larson TDCJ #649981, Pro se
                                                Mountain View Unit
                                                2305 Ransom Rd.
                                                Gatesville, Texas 76528


                              CERTIFICATE OF SERVICE


     I, Louanne Larson,           do hereby certify that a true and correct

copy of the above and foregoing Motion Requesting Designation of

Trial   Statements       of   Facts    and   Other   Documents       has    been forwarded

by   United     States    Mail,       postage    prepaid,       first      class,    to     the

District Attorney for Marion                 County,      Texas,   102      W. Austin St.,

Courthouse,      Jefferson,       Texas,       75657,      on   this the      14th    day    of

December,     2015.


                                                Respectfully submitted,


                                                louanne Larson TDCJ #649981, Pro^se
                                                Mountain View Unit
                                                2305 Ransom Rd.
                                                Gatesville, Texas 76528